Citation Nr: 0003306	
Decision Date: 02/09/00    Archive Date: 02/15/00

DOCKET NO.  98-03 132A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for residuals of a total 
abdominal hysterectomy.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

B. N. Booher, Associate Counsel




INTRODUCTION

The veteran had active service from April 1973 to April 1976.  
The veteran also reports a subsequent service in the Army 
National Guard.  This matter comes before the Board of 
Veterans' Appeals (BVA or Board) on appeal from a March 1997 
rating decision by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Wichita, Kansas which denied the 
benefit sought on appeal. 


FINDINGS OF FACT

There is no competent medical evidence of a nexus or 
relationship between the residuals of a total abdominal 
hysterectomy and service, including complications of an 
intrauterine device (IUD).


CONCLUSION OF LAW

The veteran's claim of entitlement to service connection for 
residuals of a total abdominal hysterectomy is not well 
grounded.  38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that she is entitled to service 
connection for residuals of a total abdominal hysterectomy.  
Specifically, the veteran alleges that she was not an 
appropriate candidate for an IUD, and that the insertion of 
an IUD during service and subsequent complications ultimately 
led to the necessity of a total abdominal hysterectomy.  

The VA may pay compensation for "disability resulting from 
personal injury or disease contracted in the line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in the line of duty in the active military, naval 
or air service."  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 
C.F.R. § 3.303 (1999).  Active service includes any period of 
active duty for training during which the individual was 
disabled from a disease or an injury incurred in the line of 
duty, or a period of inactive duty training during which the 
veteran was disabled from an injury incurred in the line of 
duty.  See 38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a) (1999).  
Further, active duty for training includes full-time duty in 
the Armed Forces performed by the Reserves for training 
purposes.  See 38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c) 
(1990).  Reserves means a member of a reserve component of 
one of the Armed Forces, including the Army National Guard of 
the United States.  See 38 U.S.C.A. § 101(26), (27) (1999).  

In the present case, as the veteran had service in the United 
States Army and the Army National Guard, she may be service-
connected for her claimed disorder if there is competent 
medical evidence of a current disorder that is causally 
related to either an incident of her active military service, 
an injury or disease that occurred during active duty for 
training, or an injury that occurred during inactive duty 
training.  Otherwise, mere presence in the Reserves or 
National Guard does not constitute qualifying service for 
compensation for injury or disease incurred in service.  
However, the threshold question that must be answered in this 
case is whether the veteran has presented a well-grounded 
claim for service connection.  

A well-grounded claim is a plausible claim, one which is 
meritorious on its own or capable of substantiation.  In this 
regard, the veteran has "the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded."  38 U.S.C.A. 
§ 5107(a) (West 1991); Grivois v. Brown, 6 Vet. App. 136, 140 
(1994); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  If 
the evidence presented by the veteran fails to meet this 
threshold level of sufficiency, no further legal analysis 
need be made as to the merits of the claim.  See Boeck v. 
Brown, 6 Vet. App. 14, 17 (1993).

For a claim to be well grounded, there must be (1) a medical 
diagnosis of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service disease or injury and the 
current disability.  Where the determinative issue involves 
medical causation, competent medical evidence to the effect 
that the claim is plausible is required.  See Epps v. Gober, 
126 F.3d 1464, 1468 (Fed. Cir. 1997).  

Service medical records show that the veteran sought medical 
treatment for chronic urinary tract infections and 
complications associated with the insertion of an IUD.  
However, her service medical records do not show that she 
underwent a hysterectomy during her period of active service.  
Post-service medical records show that the veteran underwent 
a total abdominal hysterectomy in June 1990.  The record does 
not contain any medical evidence linking her hysterectomy to 
her period of active service, or to any injury or disease 
incurred during any period of active duty for training or an 
injury incurred during inactive duty training.  In addition, 
there is no medical evidence of record that offers an opinion 
that the veteran's total abdominal hysterectomy and resulting 
residuals are in any way related to service, including 
complications of an IUD.  

While the veteran clearly believes that her hysterectomy and 
resulting residuals are related to service and complications 
of an IUD, the veteran, as a lay person is not competent to 
offer an opinion that requires medical expertise, such as the 
underlying cause of her hysterectomy.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  The Board does 
acknowledge that the veteran has submitted medical treatise 
evidence in support of her claim.  However, "[g]enerally an 
attempt to establish a medical nexus to a disease or injury 
solely by generic information in a medical journal or 
treatise 'is too general and inconclusive' to well ground the 
claim.  Sacks v. West, 11 Vet. App. 314, 317 (1998) (citing 
Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996)); see 
Libertine v. Brown, 9 Vet. App. 521, 523 (1996) (holding that 
medical treatise evidence proffered by the appellant in 
connection with his lay testimony was insufficient to satisfy 
requirements of medical evidence of nexus to well-ground 
claim.)  Medical treatise evidence, however, can provide 
important support when combined with an opinion of a medical 
professional."  Mattern v. West, 12 Vet. App. 222, 228 
(1999).

In the absence of competent medical evidence from a medical 
professional of a nexus or relationship between the 
hysterectomy and residuals of the hysterectomy and service, 
the veteran has not submitted a well-grounded claim for 
service connection and her claim must be denied on this 
basis.  

The Board is unaware of the existence of any relevant 
evidence, if obtained, that would serve to well ground the 
veteran's claim.  Should the veteran obtain such evidence, 
she may request that the RO again consider her claim for 
service connection.  See McKnight v. Gober, 131 F.3d 1483, 
1485 (Fed. Cir. 1997) (per curiam).


ORDER

Evidence of a well-grounded claim not having been submitted, 
service connection for residuals of a total abdominal 
hysterectomy is denied.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals



 

